UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-5065



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HAROLD PHILLIP AMOS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:06-cr-00086)


Submitted:   December 19, 2007            Decided:   January 4, 2008


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael R. Cline, MICHAEL R. CLINE LAW OFFICE, Charleston, West
Virginia, for Appellant.      Charles T. Miller, United States
Attorney, W. Chad Noel, Assistant United States Attorney,
Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Harold     Phillip   Amos    was    convicted   of   possession   of

oxycodone with intent to distribute, 21 U.S.C. § 841(a) (2000), and

was sentenced to a term of 120 months imprisonment. Amos’ attorney

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), questioning the district court’s determination that Amos

obstructed justice by giving perjured testimony at his trial, see

U.S. Sentencing Guidelines Manual § 3C1.1 (2005), but stating that,

in his view, there are no meritorious issues for appeal.            Amos has

filed a pro se supplemental brief challenging the obstruction of

justice adjustment and his criminal history score.             We affirm.

          Amos was arrested with a large number of oxycodone pills

after he arranged to sell oxycodone to an informant.            At his trial,

he testified that the oxycodone he possessed when he was arrested

was for his own use.      The district court determined that he had

testified falsely.     Our review of the record discloses that the

district court’s decision was not clearly erroneous and that its

findings were adequate under United States v. Dunnigan, 507 U.S. 87

(1993).

          In his pro se supplemental brief, Amos argues that he was

incorrectly awarded two criminal history points for committing the

instant   offense,    including       any    relevant   conduct,   while    on

probation.    USSG § 4A1.1(d), comment. (n.4).            Because this issue

was not raised in the district court, it is reviewed for plain


                                  - 2 -
error.   United States v. Olano, 507 U.S. 725, 732-37 (1993).         The

two points were awarded in the presentence report based on the

informant’s testimony that she bought oxycodone from Amos for two

years prior to her arrest on March 3, 2006.          Amos resided in

Baltimore, Maryland, but made regular visits to West Virginia.         He

was convicted of a firearm offense and possession of oxycodone in

West Virginia in 2005 and sentenced to one year of probation, which

apparently ended on February 23, 2006.    At the sentencing hearing,

the district court decided that the informant was not credible as

to the drug quantities she said she purchased from Amos, but

concluded that he had sold her oxycodone at some point prior to his

arrest on March 27, 2006.       Although the court made no finding

concerning   specific   prior   transactions   between   Amos   and   the

informant, we conclude that Amos has not shown that error occurred,

i.e., that he did not sell the informant oxycodone while he was on

probation.   If error did occur, it was not plain.

          Pursuant to Anders, we have examined the entire record

and find no meritorious issues for appeal.     Accordingly, we affirm

the district court’s judgment.     This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.           If the client

requests that such a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.     Counsel’s motion


                                 - 3 -
must state that a copy thereof was served on the client.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 4 -